DETAILED ACTION
The following FINAL Office Action is in response to Applicant’s Response filed on 10/11/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action mailed 07/09/2021. Claims 1, 3, 7-9, 11, 13, and 17-19 were amended. Claims 1-20 are currently pending and are subject to the final Office Action below. 

	Response to Arguments
35 USC § 101
Applicant’s arguments, see pages 10-12 filed 10/11/2021, with respect to the 35 U.S.C. 101 rejections of Claims 1-20 have been fully considered but they are not persuasive. 
	Applicant argues that the claims cannot be performed in the human mind. Examiner respectfully disagrees. “Generating a respective list of zip codes to which each of the fulfillment nodes can deliver via ground shipping within the first shipping speed based on current shipping factors; and transforming the respective lists of zip codes to the list of the fulfillment nodes that can currently delivery to the zip code of the user within the first shipping speed via ground shipping” are limitations which may be performed within the human mind. For example, “generating” encompasses a user creating a list of zip codes which 

35 USC § 102
	Applicant amended independent claim 1 and claim 11 to include limitations from claim 9 that Examiner indicated as allowable subject matter in the non-final rejection. Accordingly, the 35 U.S.C. 102 rejection of claims 1-4, 10-14, and 20 have been withdrawn.
	
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Examiner emphasizing that there is still a 35 U.S.C 101 rejection on claims 1-20. See rejection below.
Examiner is unaware of any combination of available prior art which teaches or suggests all the limitations within the independent claims 1 and 11 in a manner in which it is obvious to combine the references. Examiner specifically noting the following limitations as not taught by available prior art – “wherein: the geo-classification for the item is set to an always two-day classification at least when a sale margin for the item exceeds a first predetermined margin threshold; the geo-classification for the item is set to a never two-day classification at least when a size of the item exceeds a predetermined size threshold; the geo-classification for the item is set to a local geo classification at least when the sale margin of the item is less than a second predetermined margin threshold; and otherwise, the geo-classification for the item is set to a network geo classification”

Curial et al. (US Patent 9047607) teaches offering a customer enhanced shipping options within the fulfillment network based on the customer’s location. However, Curial does not teach the limitations Examiner emphasized above. 
Ackerman et al. (US Patent 9959562) teaches analyzing nation and local item data (local and network) inventory data from a qualified set of fulfillment centers, utilizing fulfillment center zip codes, user zip code, and price thresholds in order to select a fulfillment center. However, Ackerman does not teach the limitations Examiner emphasized above.
Gao et al. (US 20150193784) teaches comparing the customer location to fulfillment center location to offer different delivery options such as next day deliver, two day delivery, or longer delivery if shipment is made from regional or national distribution locations. However, the delivery options are determined based on the distance between the fulfillment centers and the customer location not sales margin thresholds or size thresholds as claimed in the present case. Thus, Gao does not teach the limitations Examiner emphasized above.
Ogborn et al. (US Patent 10489841) teaches fulfillment option benefits where customers may select delivery time frames and options (same day/two day, early morning/late evening, ground/air/etc.) if they qualify by satisfying threshold requirements such as minimum order or cost requirements or geographic location requirements. However, Ogborn does not teach the limitations Examiner emphasized above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. Independent claim 1 and claim 11 recite the limitation “determining second information comprising a list of fulfillment nodes that can currently deliver to the zip code of the user within a first shipping speed via ground shipping, comprising: generating a respective list of zip codes to which each of the fulfillment nodes can deliver via ground shipping within the first shipping speed based on current shipping factors; and transforming the respective lists of zip codes to the list of the fulfillment nodes that can currently delivery to the zip code of the user within the first shipping speed via ground shipping” and “determining a shipping speed to display to the user for the item based on (a) the predetermined geo-classification for the item, (b) the list of fulfillment nodes that can currently deliver to the zip code of the user within the first shipping speed, and (c) the node-level inventory for the item”.
“Determining second information comprising a list of fulfillment nodes that can currently deliver to the zip code of the user within a first shipping speed via ground shipping, comprising: generating a respective list of zip codes to which each of the fulfillment nodes can deliver via ground shipping within the first shipping speed based on current shipping factors; and transforming the respective lists of zip codes to the list of the fulfillment nodes that can currently delivery to the zip code of the user within the first shipping speed via ground shipping” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of the claim encompasses a user (that works for a fulfillment center) first creating a list of zip codes which the fulfillment node may deliver to within a first shipping speed based on current shipping factors (which isn’t specified in the claim so current shipping factors may be capacity or weather or 
 “Determining a shipping speed to display to the user for the item based on (a) the predetermined geo-classification for the item, (b) the list of the fulfillment nodes that can currently deliver to the zip code of the user within the first shipping speed, and (c) the node-level inventory for the item” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “to display to the user”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “to display to the user” language, “determining” in the context of the claim encompasses a user (that works for a fulfillment center) using three pieces of data: (1) a predetermined geo classification for the item (2) list of the fulfillment nodes that can deliver to the zip code of the user within the first shipping speed and (3) node level inventory of the item to determine a shipping speed. To clarify, an employee at a fulfillment center receives an order for paper towels that must be delivered in 2 days to zip code 12345, given that paper towels are a low value item that is ordered frequently and thus classified as always 2 day, a list of fulfillment centers A, B, C that can all deliver paper towels to zip code 12345 in 2 days, and inventory at fulfillment centers A, B, C for the paper towels which indicated fulfillment center A, B, C are all stocked with paper towels – the employee can determine the shipping speed of 2 days for delivery of paper towels to zip code 12345 from either fulfillment centers A, B, or C and communicate the information to the customer accordingly. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the 
This judicial exception is not integrated into a practical application. In particular, Claim 1 and 11 recites the additional elements of one or more processors, one or more non-transitory computer readable media, and the following limitations: determining a zip code of a user using a website that displays items for sale; receiving a selection by the user to display information about an item of the items for sale; retrieving first information comprising a predetermined geo-classification for the item; retrieving third information comprising a node-level inventory for the item; facilitating a display of the shipping speed to the user; wherein: the geo-classification for the item is set to an always two-day classification at least when a sale margin for the item exceeds a first predetermined margin threshold, the geo-classification for the item is set to a never two-day classification at least when a size of the item exceeds a predetermined size threshold; the geo-classification for the item is set to a local geo classification at least when the sale margin of the item is less than a second predetermined margin threshold, and otherwise, the geo-classification for the item is set to a network geo classification .
The one or more processors and one or more non-transitory computer readable media are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The limitations of “determining”, “receiving”, “retrieving”, “retrieving”, “retrieving”, “facilitating”, and “wherein” do not integrate the claim into a practical application because they are extra solution activity. Accordingly, the claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors and one or more non-
The claim recites “retrieving first information comprising a predetermined geo-classification for the item; retrieving third information comprising a node-level inventory for the item” which is pre-solution activity of mere data gathering. It is merely retrieving data which is analogous to storing and retrieving information in memory (Versata Dev. Group, Inc. v. SAP Am., Inc.) a computing function that courts have identified as well-understood, routine, and conventional. 
The claim also recites “determining a zip code of a user using a website that displays items for sale; receiving a selection by the user to display information about an item of the items for sale; facilitating a display of the shipping speed to the user” which is pre-solution data gathering of obtaining a user’s zip code and a user selection to display information and post-solution activity as after the invention determines a shipping speed, the information is transmitted/displayed to the user which is insignificant application of the abstract idea and amounts to mere data outputting. The limitation is claimed at a high level of generality. It is merely receiving from and transmitting data to a computing device which is analogous to receiving or transmitting data over a network – a computer function that courts have identified as well-understood, routine, and conventional. See MPEP 2106.05(d)(II). 
“wherein: the geo-classification for the item is set to an always two-day classification at least when a sale margin for the item exceeds a first predetermined margin threshold, the geo-classification for the item is set to a never two-day classification at least when a size of the item exceeds a predetermined size threshold; the geo-classification for the item is set to a local geo classification at least when the sale margin of the item is less than a second predetermined margin threshold, and otherwise, the geo-classification for the item is set to a network geo classification” is pre-solution 
None of the steps/functions of Claim 1 and Claim 11 when evaluated individually or as an ordered combination amount to significantly more than the abstract idea of organizing human activity. The additional elements of claim 1 and claim 11 are merely used to implement the abstract idea present in the limitations and insignificant extra solution activity cannot provide an inventive concept and does not integrate the judicial exception into a practical application even when viewed as an ordered combination. Accordingly, Claim 1 and Claim 11 is ineligible under 35 U.S.C. 101. 
Dependent Claims 2-10 and 12-20 merely add additional limitations that narrow down the abstract idea identified above. The limitations merely specify further how information is obtained, what information is retrieved, and how information is determined. 
Nothing in dependent claims 2-10 and 12-20 adds additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, Claims 1-20 are ineligible under 35 U.S.C. 101. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.M./Examiner, Art Unit 3628     
                                                                                                                                                                                                   /GEORGE CHEN/Primary Examiner, Art Unit 3628